 V I P LIMOUSINEV.I.P. Limousine,Inc.andRobert P. Marlin, Peti-tioner and Local 145,International Brotherhoodof Teamsters,Chauffeurs,Warehousemen andHelpers ofAmerica. Case 39-UD-1528 February 1985DECISION ON REVIEW, ORDER, ANDDIRECTION OF SECOND ELECTIONBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISPursuant to a Decision and Direction of Electionissued by the Regional Director for Region 1 dated13 January 1983, a deauthorization election wasconducted by secret ballot on 11 February 1983.Following the election, the parties were furnished atally of ballots which showed that of the approxi-mately 89 eligible voters, 37 voted for and 30voted against rescinding the authority of the Unionto require, under its agreement with the Employer,thatmembership in the Union be a condition ofemployment.On 16 February 1983 both the Employer and thePetitioner filed timely objections to conduct affect-ing the results of the election. The objections al-leged that a severe snowstorm developed duringthe polling period which prevented a substantialnumber of eligible voters from reaching the pollsand, therefore, the election should be set aside.Pursuant to National Labor Relations Board RulesandRegulations, theActingRegionalDirectorconducted an investigation. On 14 March 1983 heissued a supplemental decision in which he over-ruled the Employer's and Petitioner's objections,and certified that a majority of employees eligibleto vote did not vote for withdrawal of the Union'sauthority tomake a union-security agreement.Thereafter, in accordance with Section 102.67 ofthe Board's Rules and Regulations, the Employerfiled a timely request for review of the Acting Re-gionalDirector's supplemental decision on theground that his refusal to set aside the deauthoriza-tion election raises a substantial question of law andpolicy.The Board, by telegraphic order dated 12 Sep-tember 1983, granted the request for review.Thereafter, the Employer filed a brief on review.The Board has considered the entire record inthis case with respect to the issue under review, in-cluding the Employer's brief on review, and findsmerit in the Employer's objection. The Employeroperates a limousine service in the New York met-ropolitanarea.A deauthorization electionwasscheduled for 11 February 1983 in a unit of theEmployer's drivers at its Stamford, Connecticut fa-cility.On the day of the election, the polls were641open from 12 noon to 9 p.m. to accommodate driv-ers on long trips and those who worked afternoonand evening shifts. During the afternoon a snow-storm developed which caused approximately 20inches of snow to fall in and about the Stamford,Connecticut area making navigation of the roadsextremely difficult, if not impossible.In its objection, the Employer claimed that thesnow and the accompanying road conditions pre-vented many employees from voting. In support ofthis position, the Employer attached to its objec-tion and its request for review statements from 11employees which allege, in essence, that the "bliz-zard" conditions causedmany of them to betrapped in traffic and thus prevented them from, re-turning to the Employer's facility to vote in theelection.Inoverruling theEmployer's objection, theActing Regional Director found that, despite theinclement weather, the polls were open for a sub-stantial period of time and that 75 percent of thoseeligible to vote were able to cast their ballots, afigure which constitutes a representative portion ofthe electorate.Moreover, even assuming that theproblems created by the snowstorm prevented em-ployees from voting, such circumstances were "notat all unusual," and were beyond the control of theparties.Accordingly, relying onWanzer Dairy, 232NLRB 631 (1977), andVersailMfg.,212 NLRB592 (1974), the Acting Regional Director found novalid basis for setting aside the election.We dis-agree.The Board is responsible for establishing theproper procedure for the conduct of its elections.In carrying out this responsibility, a primary con-cern of the Board is whether employees are givena sufficient opportunity to vote.'While the Boardis not required to guarantee that every voter is ableto get to the polls, when it is alleged that numerousemployees were prevented from voting, the Boardmust assess whether the particular circumstances soaffected a sufficient number of ballots as to destroythe requisite laboratory conditions under whichelectionsmust be conducted. If there is a reasona-ble possibility that this occurred and a determina-tive number of votes are called into question, tomaintain the Board's high standards, the electionmust be set aside.Here, it is undisputed that a severe 20-inch snow-storm occurred in and around the election siteduring the polling period. The snowstorm whichreached blizzard proportions affected the electorateas a whole. A substantial number of employees didnot vote in the election. In these circumstances, the'Verges Van Liners,162 NLRB 1259, 1260 (1967)274 NLRB No. 90 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard has no alternative but to set the electionaside. 2The cases relied on by the Acting Regional Di-rector are distinguishable. In bothWanzerandVer-sail,where the elections were not set aside, theissue presented was whether the absence of oneemployee from the polls due to inclement weatheror personal business warranted a new election.Here, the issue is not the disenfranchisement of asingle employee, but whether an unusually severesnowstorm wherein a considerable number of em-ployees did not vote is so disruptive of the entireelection process that a new election must be con-ducted.Hence, the focus is not on the circum-2Whatcom Security Agency,258 NLRB 985 (1981),Kerona Plastics Ex-trusionCo,196 NLRB 1120 (1972),New York Telephone Co,109 NLRB788, 790-791 (1954)stances of why a particular individual was unableto vote, but instead on whether the election wasconducted properly and in such a manner as toassure that all employees were given a sufficientopportunity to vote. We find that it was not.3ORDERIt is ordered that the election conducted on 11February 1983 be set aside.[Direction of Second Election omitted from pub-lication.]3We realize that the absence of voters from the polls is particularlytelling in a deauthorization election because a majority of thoseeligibletovote must vote for rescission of authority before a certification rescindingsuch authority will be issued See NLRB Casehandling Manual, Pt II,Representation Proceedings,Sec 11512 We emphasize however that ouranalytical focus is not only on the number of voters who did not partici-pate, but also on whether the election process itself has been disruptedOur analysis here would therefore apply to all types of Board elections.